C. Allen, J.
We do not understand from the bill of exceptions that the plaintiff offered direct testimony of experienced builders, acquainted with the work embraced in the alleged subcontract, to show that the price named was much below a fair price for that work. Their opinion of value was tó be based on *342an estimate of the necessary amount of lumber, which itself, so far as we can see, was an uncertain element. This was too remote. The case does not fall within the principle of the decisions cited for the plaintiff.

Exceptions overruled.